DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 01/12/21 has been entered.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.

1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1-2, 11 and 14-15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Teetzel et al. (US 7,219,370) in view of Gendron et al. (US 10,383,387). 
Teetzel et al. teaches a helmet accessory comprising a front-to-back mounting unit with front and back clipping elements for attaching to the front and back edge of a helmet (figures 15-17: clipping elements 332 and 316 on back and front). Further, Teetzel et al. teaches the front-to-back mounting unit with a securing element being an adjustable attachment between the front-to-back mounting unit and the back clipping element, so that the front-to-back mounting unit can be adjusted to fit different sized helmets securely (adjustable attachment 328 attaches back clipping element 332 to front to back mount 324). 
  	However, Teetzel et al. fails to teach an adjustable securing element comprising at least one nut connected to an internal side of the accessory, and said at least one securing element comprises at least one hole corresponding to the at least one nut, wherein the securing element is attached to the helmet accessory unit via at least one screw screwed through said at least one hole into said at least one nut, such that said at least one screw does not penetrate into the helmet; further wherein the more the at least one screw is screwed into the at least one nut, the more the securing element is pulled toward the accessory. Further, Teetzel et al. fails to teach the more the screw is screwed into the nut, the more the at least one nut is pulled towards the back edge of the helmet to thereby pull the front-to-back mounting unit towards the back edge of 
 	Gendron et al. teaches a helmet mounting assembly for connecting items to a helmet (Figures 7 and 8), comprising: a first complementary securing element (first attachment: 102) comprising at least one nut (threaded insert 112) connected to an internal side of the first securing element (insert 112 is attached with first attachment 102: column 8, lines 4-8), and said at least one second complimentary securing element comprises at least one hole corresponding to the at least one nut (second attachment 104), wherein the first securing element (102) is attached to the second securing element (104) via at least one screw (screw: 106) screwed through said at least one hole (hole of 104) into said at least one nut (112 of 102), such that said at least one screw (106) does not penetrate into the helmet (see figures 6-8); further wherein the more the at least one screw (106) is screwed into the at least one nut (112), the more the first securing element and the second securing element are pulled toward each other (column 8, lines 12-19).
 It would have been obvious before the effective fling date to one having ordinary skill in the art to have provided the adjustable securing element attaching the back clipping element and the front-to-back mounting unit of Teetzel et al. with the adjustable securing element of Gendron et al., since the adjustable securing element of Teetzel et al. attaching a front-to-back mounting unit to the clipping element being an first securing element with an adjustable screw and complementary second securing element with a nut/hole attachment would provide an attachment to a helmet that is adjustable so as to securely fit multiple helmets sized helmets and provides an attachment that is removable but securely adjusted and attached so that it does not become easily displaced.

 	In regard to claim 2, the combined references teach further comprising a second mounting unit configured to be placed and connected across the front-to-back mounting unit 

 	In regard to claim 11, the combined references teach wherein said front-to-back mounting unit is configured to be assembled onto various sized and shaped helmets (Teetzel et al.: column 8, lines 5-16).
  
 	In regard to claim 14, the combined references teach wherein the at least one front clipping element is configured to attach to the front edge of the helmet without screws (Teetzel et al,: figures 15-17: front clipping element attaches to front edge of helmet without screws).  

 	In regard to claim 15, the combined references teach wherein the at least one screw is screwed from a bottom end of said at least one back clipping element (Gendron et al. teaches the screw being screwed in from a bottom end of the first securing element towards a top end of the first securing element which would be the securing element attached to the back clipping element of Teetzel et al. and therefore the screwed from the bottom end of the back clipping element).

Response to Arguments
Applicant’s arguments with respect to claim(s) 1, 2, 11 and 14-15 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Examiner’s Note
The Examiner notes that the cited prior reads on the claims as detailed above, however, there are some structural differences between the prior used to reject the claims and Applicant’s 

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure and can be found cited in PTO-892 form submitted herewith The cited prior art to Mattes (US 5,467,479) and McGinn et al. (US 9,700,096) are of particular relevance to the claimed invention.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALISSA L HOEY whose telephone number is (571)272-4985.  The examiner can normally be reached on M-F 9:00-5:30 ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Clinton T Ostrup can be reached on (571)272-5559.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access 


ALISSA L. HOEY
Primary Examiner
Art Unit 3732



/ALISSA L HOEY/Primary Examiner, Art Unit 3732